        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 CENTER FOR BIOLOGICAL                                 Lead Case No.
 DIVERSITY,et al..                                  CV 20-181-M-DWM

              Plaintiffs,                            Member Case No.
                                                    CV 20-183-M-DWM
       vs.

 DEB HAALAND,et al.
                                                           ORDER
              Defendants,

        and

 STATE OF IDAHO,

               Defendant-Intervenor.


      Various snowmobile recreation groups and counties within Montana and

Idaho(“Applicant-Intervenors”) seek to intervene as defendants in these

consolidated cases, which challenge the 2020 decision by the United States Fish

and Wildlife Service(the “Service”)to withdraw the proposed rule to list the North

American wolverine distinct population segment as a threatened species under the

Endangered Species Act(“ESA”). (Doc. 27.) Applicant-Intervenors support the

Service’s decision to withdraw the proposed rule and “are dedicated to ensuring

that public lands remain open for snowmobile use.” (Doc. 28 at 10.) They argue

that their interest in recreational snowmobiling and its related economic benefits

                                          1
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 2 of 7



will be threatened, and possibly curtailed, if Plaintiffs prevail on their claim that

the Service arbitrarily disregarded the threat of winter recreational activities on

wolverine habitat. (See id) Applicant-lntervenors therefore seek to intervene as a

matter of right under Federal Rule of Civil Procedure 24(a). (Doc. 27.)

Alternatively, they seek permissive intervention under Rule 24(b) or for leave to

appear as amicus curiae. (Id.)

      Federal Defendants oppose Applicant-lntervenors’ motion to intervene as a

matter of right but take no position on either permissive intervention or an amicus

appearance. (Doc. 31.) Plaintiffs do not oppose the motion but request that, if

allowed to intervene, Applicant-lntervenors be required to comply with the Court’s

previous case management orders. (Doc, 29.) Those previous orders set a fast-

approaching briefing deadline and limit intervenors to joint briefs. (See Docs. 16,

25.) Ultimately, Applicant-lntervenors’ motion is denied on all three grounds as

outlined below.

I.    Intervention as Matter of Right

       An applicant seeking to intervene as of right under Rule 24 must

demonstrate that four requirements are met:(1)the intervention application is

timely;(2)the applicant has a significant protectable interest relating to the

property or transaction that is the subject of the action;(3)the disposition ofthe

action may, as a practical matter, impair or impede the applicant’s ability to protect


                                           2
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 3 of 7



its interest; and (4)the existing parties may not adequately represent the

applicant’s interest.” Citizensfor Balanced Use v. Mont. Wilderness Ass’n, 647

F.3d 893, 897(9th Cir. 2011)(internal quotation marks omitted). “While an

applicant seeking to intervene has the burden to show that these four elements are

met, the requirements are broadly interpreted in favor ofintervention.” Id. Federal

Defendants argue that Applicant-Intervenors have failed to show either(3) or (4).

That argument is persuasive.

        To demonstrate a significant protectable interest, an applicant must

establish that the interest is protectable under some law and there is a relationship

between the legally protected interest and the claims at issue.” Id. Here,

Applicant-Intervenors argue that they have a significant protectable interest insofar

as “they have a significant interest in the preservation of public lands for

recreational use, and an adverse decision in this case would threaten that interest.

(Doc. 28 at 19.) But, as argued by Federal Defendants, “[t]his falls short of the

‘direct, non-contingent, substantial and legally protectable’ interest required for

intervention as a matter of right.” S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 803

(9th Cir. 2002)(quoting         v. Aloha Airlines, 642 F.2d 1155, 1157 (9th Cir.

1981)). Contrary to Applicant-Intervenors’ characterization, the possibility that

this lawsuit could lead to eventual land use limitations is not sufficient. See Ctr.

for Biological Diversity v. U.S.E.P.A., 2014 WL 636829, at *4-5(W.D. Wash.


                                          3
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 4 of 7



Feb. 18, 2014); Ctr.for Biological Diversity v. U.S.E.P.A., 2012 WL 909831, at *4

(N.D. Cal. Mar. 16, 2012). Here, Federal Defendants have outlined the attenuated

causal link:

      (1) Federal Defendants lose on the merits of this case,(2) the Court
      vacates the 2020 Withdrawal and remands to the Service for a new final
      listing determination,(3)the Service determines on remand that North
      American wolverine presence in the continental United States
      constitutes a distinct population segment,(4) the Service determines
      that the distinct population segment meets the definition of a
      “threatened species” or “endangered species” and issues a final rule
      listing the species,(5) recreational snowmobiling on Federal lands is
      subject to further ESA consultation, (6) ESA consultation on
      recreational snowmobiling results in restrictions on winter motorized
      access to the detriment of [recreational users], and (7) restriction of
      winter motorized access results in the decline of local economies to the
      detriment of[counties].

(Doc. 35 at 9-10.) While Applicant-lntervenors may prefer the status quo and

would therefore like to avoid revisiting the Service’s listing decision, their interest

is simply too attenuated to warrant intervention as a matter of right in this lawsuit.

      Similarly, Applicant-lntervenors fail to show that disposition ofthis matter

will impair or impede their ability to protect their interests going forward. As

outlined above, a decision favorable to Plaintiffs here will not automatically limit

winter recreational activities in wolverine habitat. See Ctr.for Biological Diversity

V. Lubchenco, 2010 WL 1038398, at *7(N.D. Cal. Mar. 19, 2010)(“Restarting the

listing consideration will not result in cancellation of any permits ... or suspension

of logging or other activities pending a decision.”). And, as noted by Federal


                                           4
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 5 of 7



Defendants, Applicant-Intervenors will have the opportunity to weigh in during

any comment period regarding a future listing decision. See S.F. Baykeeper v. U.S.

Fish & Wildlife Serv., 2021 WL 3426961, at *7(N.D. Cal. Aug. 5, 2021)(“[I]f the

Service were ordered by this Court to issue a proposed rule to list the Longfin

Smelt DPS as threatened or endangered,[the putative intervenor] would still have

the opportunity to protect its rights pursuant to the ESA’s notice-and-review

process as well as the federal rulemaking procedure.”).

      Based on the foregoing, Applicant-Intervenors’ request to intervene as a

matter of right is denied.

      II.    Permissive Intervention

      Neither Federal Defendants nor Plaintiffs oppose permissive intervention.

(See Docs. 29, 31.) Nevertheless, such intervention is not warranted.
      ((r
        P]ermissive intervention requires(1)an independent ground for

jurisdiction;(2) a timely motion; and (3)a common question of law and fact

between the movant’s claim or defense and the main action.” Freedomfrom

Religion Found., Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011)(internal

quotation marks omitted). “Where a putative intervenor has met these

requirements, the court may also consider other factors in the exercise of its

discretion, including the nature and extent ofthe intervenors’ interest and whether

the intervenors’ interests are adequately represented by other parties.” Perry v.


                                          5
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 6 of 7



Proposition 8 Official Proponents, 587 F.3d 947,955 (9th Cir. 2009)(internal

quotation marks omitted). “Rule 24(b)(3) also requires that the court ‘consider

whether the intervention will unduly delay or prejudice the adjudication ofthe
                        5 55
original parties’ rights.      Id. (quoting Fed. R. Civ. P. 24(b)(3)).

      Even assuming that the three requirements of Rule 24(b) are met, permissive

intervention is not warranted because Applicant-lntervenors have not demonstrated

that Federal Defendants are “incapable or unwilling to make all available

arguments in support of their common objectives, or that the applicants will

contribute some element necessary to the adjudication of this case that would

otherwise be omitted. S.F. Baykeepers, 2021 WL 3426961, at *7(internal

quotation marks omitted). Plaintiffs’ claims are premised on the assertion that it

was arbitrary and capricious for the Service(1)to conclude that the North

American wolverines occurring in the contiguous United States do not qualify as a

distinct population segment and (2)to dismiss threats faced by wolverine.

including climate change. (S'eeDoc. 1.) Recognizing that Plaintiffs specifically

reference the threat posed by increasing winter recreation, {see id. T| 102), Federal

Defendants are in a better position to respond to these claims and it is not clear

from Applicant-lntervenors’ filing that its participation in the case would facilitate

matters even if it does not prejudice the existing parties.

       Applicant-lntervenors’ request for permissive intervention is also denied.


                                              6
        Case 9:20-cv-00181-DWM Document 32 Filed 09/15/21 Page 7 of 7



      c.     Amicus Curiae

      As a final alternative, Applicant-lntervenors ask that they be granted leave to

participate as amicus curiae. The privilege of being heard amicus rests in the

discretion of the court. Hoptowit v. Ray^ 682 F.2d 1237, 1260 (9th Cir. 1982),

overruled on other grounds by Sandin v. Conner, 515 U.S. 472(1995). The “class

role” of an amici is to “assist[] in a case of general public interest, supplement[] the

efforts of counsel, and draw[] the court’s attention to law that escaped

consideration.” Miller-Wohl, Inc. v. Comm V ofLabor & Indus. St. ofMont., 694

F.2d 203, 204 (9th Cir. 1982)(order). Flere, Applicant-lntervenors seek to “weigh

in on their unique and parochial interests.” (Doc. 28 at 27.) However, this is a

record-based ESA challenge. As a result, the Court’s consideration is limited to

those matters raised during the administrative process and considered by the

agency. New or additional arguments about competing forest use at this point is

therefore not only irrelevant but generally excluded. Accordingly, the request for

leave to participate amicus curiae is also denied.

      Based on the foregoing, IT IS ORDERED that the motion to intervene (Doc.

27)is DENIED.

      DATED this I^ day of September, 2021.




                                        Donald W.^olloy,District Judge
                                        United S^tes DiWict Court
                                          7
